DETAILED ACTION
	This is a non-final office action on the merits.  Claims 1-10 are pending and addressed below.  

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. DE10 2018 120 577.5 of DE, filed on 8/3/2018.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/15/2019 is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
a driving attachment, a floor processing unit, an obstacle detection unit , a control unit, a detection unit,  in claim 1;
a driving attachment, a floor processing unit, an obstacle detection unit, the control unit, a detection unit,  in claim 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the floor processing" in line 10.  It is not known if this is referring to previously introduced “a floor processing device”, “a floor processing operation”, or “a floor processing unit”.  In addition, there is insufficient antecedent basis for this limitation in the claim.

Claim 10 recites the limitation "the control unit".  It is not known if this is referring to the “a  control unit” in claim 1.  In addition, there is insufficient antecedent basis for this limitation in the claim.

All dependent claims of this claim are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, by virtue of their dependency.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sinyavskiy et al. (US 2018/0215039).
Regarding claims 1 and 10, Sinyavskiy et al. teaches:
A floor processing device that automatically moves within an environment, comprising: 
a driving attachment configured for moving the floor processing device in the environment (at least fig. 3 [0037]-[0071] discuss actuators units 320, [0086]-[0099] discuss wheels), 
a floor processing unit configured for executing a floor processing operation (at least fig. 3 [0037]-[0071] discuss actuators units 320, [0039]-[0044] discuss floor cleaner, in particular [0041], [0086] discuss a brush that brushes a floor, vacuum), 
an obstacle detection unit configured for detecting obstacles in the environment (at least fig. 3 [0037]-[0071] discuss actuators units 320, sensors unit 312, in particular [0063] discuss transformed measurements (e.g., distances, angles, detected points in obstacles, etc.),   [0076] discuss sensor unit 312 detects obstacle),  
a control unit configured for automatically navigating and self-localizing the floor processing device (at least fig. 3 [0037]-[0071] discuss actuators units 320, sensors unit 312, controller 304, mapping and localization unit 324, [0044] discuss a robot can navigate an environment, robot can also generate map related data (e.g., data related to and/or that can be used for mapping and/or localization)), and 
a detection unit configured for detecting device parameters and/or environment parameters (at least fig. 3 [0037]-[0071] discuss actuators units 320, sensors unit 312, in particular [0063] discuss transformed measurements (e.g., distances, angles, detected points in obstacles, etc.), [0064] discuss sensors unit 302 measures internal characteristics,   [0076] discuss sensor unit 312 detects obstacle), 
wherein the control unit is set up to determine an error situation of the floor processing device based upon the detected parameters that prevents the floor processing device from moving and/or 
wherein, for purposes of a self-learning error avoidance, the control unit is set up to analyze the parameters detected by means of the detection unit with respect to recurring pattern that have a repeatedly encountered combination of an error and at least one chronologically preceding environment and/or device parameter  (at least fig. 3 [0037]-[0071] discuss actuators units 320, sensors unit 312, controller 304, mapping and localization unit 324, [0044] discuss a robot can navigate an environment, robot can also generate map related data (e.g., data related to and/or that can be used for mapping and/or localization;     fig. 5 [0076]-[0095] discuss using sensor data to detect errors, in particular at least [0080] discuss “due to predetermined patterns in the sensor data and/or patterns learned by robot 200, robot 200 can identify an error and/or assist event that has occurred. For example, errors and/or assist events can include categories of errors, such as fatal error, internal error, failure of the robot to proceed with a task, a robot getting stuck, etc. … such as out of battery, obstacle in way”;       [0087] discuss “robot 200 can learn and/or observe how an operator handles an error and/or assist event in one iteration, and perform substantially similar actions if the same error and/or 

Regarding claim 2, Sinyavskiy et al. teaches:
wherein the control unit is configured to store errors detected by the detection unit and preceding environment and/or device parameters in combination with information about a position of the floor processing device in the environment and/or with time information (at least fig. 3 [0037]-[0071] discuss actuators units 320, sensors unit 312, controller 304, mapping and localization unit 324, [0044] discuss a robot can navigate an environment, robot can also generate map related data (e.g., data related to and/or that can be used for mapping and/or localization;     fig. 5 [0076]-[0095] discuss using sensor data to detect errors, in particular at least [0080] discuss “due to predetermined patterns in the sensor data and/or patterns learned by robot 200, robot 200 can identify an error and/or assist event that has occurred. For example, errors and/or assist events can include categories of errors, such as fatal error, internal error, failure of the robot to proceed with a task, a robot getting stuck, etc. … such as out of battery, obstacle in way”;                    [0087] discuss “robot 200 can learn and/or observe how an operator handles an error and/or assist event in one iteration, and perform substantially similar actions if the same error and/or assist event occurs later. By way of illustration, in a first iteration (e.g., of a plurality of iterations), robot 200 can perform method 500. Robot 200 can associate the actions taken by an operator with the circumstances that gave rise to the detected error and/or assist event in 

Regarding claim 3, Sinyavskiy et al. teaches:
wherein the control unit is set up to analyze data with regard to recurring combinations of environment and/or device parameters recorded chronologically before and/or during the occurrence of an error and ensuing errors, and upon detection of a recurring combination to store the recurring combination as a reference pattern (at least fig. 3 [0037]-[0071] discuss actuators units 320, sensors unit 312, controller 304, mapping and localization unit 324, [0044] discuss a robot can navigate an environment, robot can also generate map related data (e.g., data related to and/or that can be used for mapping and/or localization;     fig. 5 [0076]-[0095] discuss using sensor data to detect errors, in particular at least [0080] discuss “due to predetermined patterns in the sensor data and/or patterns learned by robot 200, robot 200 can identify an error and/or assist event that has occurred. For example, errors and/or assist events can include categories of errors, such as fatal error, internal error, failure of the robot to proceed with a task, a robot getting stuck, etc. … such as out of battery, obstacle in way”;       [0087] discuss “robot 200 can learn and/or observe how an operator handles an error and/or assist event in one iteration, and perform substantially similar actions if the same error and/or 

Regarding claim 4, Sinyavskiy et al. teaches:
wherein the control unit is set up to compare parameters detected during an ensuing floor processing and/or movement of the floor processing device with stored reference patterns (at least fig. 3 [0037]-[0071] discuss actuators units 320, sensors unit 312, controller 304, mapping and localization unit 324, [0044] discuss a robot can navigate an environment, robot can also generate map related data (e.g., data related to and/or that can be used for mapping and/or localization;     fig. 5 [0076]-[0095] discuss using sensor data to detect errors, in particular at least [0080] discuss “due to predetermined patterns in the sensor data and/or patterns learned by robot 200, robot 200 can identify an error and/or assist event that has occurred. For example, errors and/or assist events can include categories of errors, such as fatal error, internal error, failure of the robot to proceed with a task, a robot getting stuck, etc. … such as out of battery, obstacle in way”;       [0087] discuss “robot 200 can learn and/or observe how an operator handles an error and/or assist event in one iteration, and perform substantially similar actions if the same error and/or assist event occurs later. By way of illustration, in a first iteration (e.g., of a plurality of iterations), robot 200 can perform method 500. Robot 200 can associate the actions taken by an operator with the circumstances that gave rise to the detected error and/or assist event in block 502. In a subsequent iteration, when robot 200 detects substantially similar circumstances, robot 

Regarding claim 5, Sinyavskiy et al. teaches:
wherein the control unit is self-learning in design, so that given a match between currently detected parameters and a reference pattern, the control unit automatically controls a change in operation of the floor processing device to prevent an otherwise imminent error and/or to control an output of information about the imminent error to a user to enable a manual action (at least fig. 3 [0037]-[0071] discuss actuators units 320, sensors unit 312, controller 304, mapping and localization unit 324, [0044] discuss a robot can navigate an environment, robot can also generate map related data (e.g., data related to and/or that can be used for mapping and/or localization;     fig. 5 [0076]-[0095] discuss using sensor data to detect errors, in particular at least [0080] discuss “due to predetermined patterns in the sensor data and/or patterns learned by robot 200, robot 200 can identify an error and/or assist event that has occurred. For example, errors and/or assist events can include categories of errors, such as fatal error, internal error, failure of the robot to proceed with a task, a robot getting stuck, etc. … such as out of battery, obstacle in way”;                    [0087] discuss “robot 200 can learn and/or observe how an operator handles an error and/or assist event in one iteration, and perform substantially similar actions if the same error and/or assist event occurs later. By way of illustration, in a first iteration (e.g., of a plurality of iterations), robot 200 can perform method 500. Robot 200 can associate the actions taken by an operator with the circumstances that gave rise to the detected error and/or assist event in block 502. In a subsequent iteration, when robot 200 detects substantially similar circumstances, robot 200 can determine that it should take the actions associated with such circumstances, thereby avoiding 

Regarding claim 7, Sinyavskiy et al. teaches:
wherein the detection unit is set up to detect one or several environment and/or device parameters, selected from the following group: 
movement route of the floor processing device, 
setting and/or operating status of a floor processing unit and/or the obstacle detection unit, 
power consumption of an electric motor that drives the driving attachment and/or floor processing unit, 
rotational angle and/or rotational speed of the driving attachment, 
spatial orientation and/or inclination of the floor processing device, 
ambient temperature, 
ambient humidity, 
operating temperature of an electric motor and/or a floor processing unit of the floor processing device, 
pressure within a suction channel of the floor processing device, and 
ambient pressure;
(at least fig. 3 [0037]-[0071] discuss actuators units 320, sensors unit 312, controller 304, mapping and localization unit 324, [0044] discuss a robot can navigate an environment, robot can also generate map related data (e.g., data related to and/or that can be used for mapping and/or localization;     fig. 5 [0076]-[0095] discuss using sensor data to detect errors, in particular at least [0080] 

Regarding claim 8, Sinyavskiy et al. teaches:
wherein the control unit is set up to detect one or several errors selected from the following group: 
blocking or overrunning of the driving attachment and/or floor processing unit, 
blocking of a suction channel, 

immobilization of the floor processing device in the environment;
(at least fig. 3 [0037]-[0071] discuss actuators units 320, sensors unit 312, controller 304, mapping and localization unit 324, [0044] discuss a robot can navigate an environment, robot can also generate map related data (e.g., data related to and/or that can be used for mapping and/or localization;     fig. 5 [0076]-[0095] discuss using sensor data to detect errors, in particular at least [0080] discuss “due to predetermined patterns in the sensor data and/or patterns learned by robot 200, robot 200 can identify an error and/or assist event that has occurred. For example, errors and/or assist events can include categories of errors, such as fatal error, internal error, failure of the robot to proceed with a task, a robot getting stuck, etc. … such as out of battery, obstacle in way”;                    [0087] discuss “robot 200 can learn and/or observe how an operator handles an error and/or assist event in one iteration, and perform substantially similar actions if the same error and/or assist event occurs later. By way of illustration, in a first iteration (e.g., of a plurality of iterations), robot 200 can perform method 500. Robot 200 can associate the actions taken by an operator with the circumstances that gave rise to the detected error and/or assist event in block 502. In a subsequent iteration, when robot 200 detects substantially similar circumstances, robot 200 can determine that it should take the actions associated with such circumstances, thereby avoiding performing at least a portion of the blocks of method 500. In some cases, robot 200 can learn to associate the actions taken by the operator over a plurality of iterations, such as through an iterative machine learning process”;                       [0054]-[0056] discuss errors including stopping and getting stuck, [0080]-[0082] discuss detected errors including out of battery, overheating, presence of objects within trajectory of robot 200, getting stuck via data from proprioceptive sensors, reading on a position of the floor processing device in the environment, [0064] discuss proprioceptive sensors measuring position, [0087] discuss storing errors;     getting stuck reads on immobilization of the floor processing device in the environment,  [0086] discuss getting stuck/not 

Regarding claim 9, Sinyavskiy et al. teaches:
wherein the control unit is set up to control one or more changes in operation of the floor processing device to prevent an otherwise imminent error, selected from the following group: 
avoiding a specific area of the environment, 
delaying the time of entry into a specific area of the environment, 
moving in reverse along a previously traversed movement route, 
changing a planned movement route, 
stopping a driven floor processing unit, 
changing a direction of movement, and 
power consumption of a floor processing unit;
(at least fig. 3 [0037]-[0071] discuss actuators units 320, sensors unit 312, controller 304, mapping and localization unit 324, [0044] discuss a robot can navigate an environment, robot can also generate map related data (e.g., data related to and/or that can be used for mapping and/or localization;     fig. 5 [0076]-[0095] discuss using sensor data to detect errors, in particular at least [0080] discuss “due to predetermined patterns in the sensor data and/or patterns learned by robot 200, robot 200 can identify an error and/or assist event that has occurred. For example, errors and/or assist events can include categories of errors, such as fatal error, internal error, failure of the robot to proceed with a task, a robot getting stuck, etc. … such as out of battery, obstacle in way”;                    [0087] discuss “robot 200 can learn and/or observe how an operator handles an error and/or assist event in one iteration, and perform substantially similar actions if the same error and/or assist event occurs later. By way of illustration, in a first iteration (e.g., of a plurality of iterations), robot 200 can perform method ,

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sinyavskiy et al. (US 2018/0215039).
Regarding claim 6, Sinyavskiy et al. teaches:
wherein the control unit is set up to only store a combination of an environment and/or device parameter and an error as a reference pattern if the error was detected at least one time in the past (at 
Sinyavskiy et al. does not explicitly teach:
at least two times in the past;
However, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method Sinyavskiy et al. with at least two times in the past because in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP 2144.05).  In this case, as Sinyavskiy et al.’s range is at least one time in the past, this range overlaps with the claimed “at least two times in the past”.
By way of illustration, in a first iteration (e.g., of a plurality of iterations), robot 200 can perform method 500. Robot 200 can associate the actions taken by an operator with the circumstances that gave rise to the detected error and/or assist event in block 502. In a subsequent iteration, when robot 200 detects substantially similar circumstances, robot 200 can determine that it should take the actions associated with such circumstances, thereby avoiding performing at least a portion of the blocks of method 500”, as Sinyavskiy et al.’s range is one time in the past, this range is close with the claimed “at least two times in the past”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO LONG T NGUYEN whose telephone number is (571)270-7768.  The examiner can normally be reached on M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571) 272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



BAO LONG T. NGUYEN
Examiner
Art Unit 3664



/BAO LONG T NGUYEN/Primary Examiner, Art Unit 3664